      Case 7:19-cv-00358 Document 16-5 Filed on 03/18/20 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

OTIS EVANS                                         )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )          Civil Action No. 7:19-cv-358
                                                   )
U.S. BORDER PATROL AGENTS                          )
                                                   )
        Defendants.                                )

             ORDER GRANTING DEFENDANT ADRIAN CASTILLO’S
     MOTION TO DISMISS AND/OR ALTERNATIVELY FOR SUMMARY JUDGMENT
                             (DOCKET NO. 16)

        Came on to be heard this day the Motion of Defendant Adrian Castillo to dismiss all

claims filed in this suit against him by Plaintiff Otis Evans, pursuant to Fed. R. Civ. P. 12(b)(6),

for failure to state a claim upon which relief may be granted. Defendant alternatively seeks

summary judgment in his favor on all claims brought by Plaintiff.      After considering the Motion

(Docket No. 16), and any Response filed by Plaintiff, the Court is of the opinion that the Motion

is with merit and should be granted.    It is therefore

        ORDERED that Defendants’ Motion to Dismiss and/or Alternatively for Summary

Judgment (Docket No. 16) is hereby granted.       The suit by Plaintiff Otis Evans is hereby

DISMISSED, and all relief requested by Plaintiff is DENIED.

        Done this ________ day of ____________________, 2020, at McAllen, Texas.


                                               ______________________
                                               Honorable Juan Alanis
                                               United States Magistrate Judge
